— In actions, inter alia, to recover damages for breach of a lease, defendant appeals (1) from an order of the Supreme Court, Nassau County (Widlitz, J.), dated October 30, 1984, which denied its motion to set aside defaults in two of the actions, and (2) as limited by its brief, from so much of an order of the same court, entered January 11, 1985, as, upon reargument, adhered to its original determination.
Appeal from the order dated October 30, 1984 dismissed. That order was superseded by the order entered January 11, 1985, made upon reargument.
Order entered January 11, 1985 affirmed, insofar as appealed from.
Respondent is awarded one bill of costs.
Defendant has not demonstrated that it has meritorious defenses to the actions at issue. Accordingly, Special Term properly denied defendant’s motion to set aside the defaults (CPLR 317). Lazer, J. P., Gibbons, Eiber and Kunzeman, JJ., concur.